DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e).
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (Claims 1-4, 9-10, 14-16 and new claim 17) in the reply filed on 10/30/2020 is acknowledged.  While claims 9-10 were grouped with Group I in the Restriction requirement due to their dependency, a review of those claims here shows that despite ostensibly depending from Claim4, the claims should have depended from Claim 5 and as such are clearly drawn to a distinct invention.  As such claims 9-10 are properly withdrawn from examination here.  
Status of the Claims
Claims 1-5, 8-10, 12-17 are pending.
Claims 5, 8-10, 12-13 are withdrawn from examination as being directed to a non-elected invention.
Claims 1-4, 14-17 are examined herein.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 
Claim Objections
Claim17 is objected to because of the following informalities:  
Claim 17 recites the term “mutanse”.  From the description provided in the disclosure, it appears that the correct term should be “mutanase” – the term “mutanse” is also absent in the prior art. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 14-17 are rejected under 35 U.S.C. 112 , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "said therapeutic protein" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite any therapeutic protein prior to the reference.  The claim is further indefinite because it is not clear if the protein of interest must be a therapeutic protein or not.  As such the metes 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 1-2, 4, 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daniell (US 20110179530 A1) taken with evidence of Wu, Shuangxiu, et al. (Bioresource technology 102.3 (2011): 2610-2616) and the instant disclosure.
Applicant broadly claims a method for increasing translation of a transgene encoding a protein of interest in a chloroplast, said method comprising a) analyzing the native sequence of a nucleic acid encoding said protein of interest and replacing codons in said sequence with those preferentially used in psbA genes in chloroplasts in higher plants; b) producing a synthetic, codon optimized sequence and cloning said sequence into a chloroplast transformation vector, said synthetic sequence being operably linked to 5' and 3' regulatory elements for suitable for expression in said chloroplast; c) transforming a target plant with said vector, under conditions whereby said protein is expressed, wherein replacing said codons causes at least a two fold increase in protein expression relative to expression levels observed using the native sequence (Claim 1), the method of claim 1 further comprising isolating said protein of interest (Claim 2), the method of claim 1, comprising altering codons in said sequence to reduce ribosome stalling (Claim 4), a plastid transformation vector encoding a psbA codon optimized nucleic acid encoding the protein of claim 2 (Claim 14), a plant transformed with the vector of claim 14 (Claim 15), wherein the plant of claim 15 is edible (Claim 16).
Although Claim 1 recites the limitation “said therapeutic protein”, given the indefiniteness of the claim (see rejection under 112(b)) the claim is reasonably interpreted to encompass any protein of interest.  

In the alternative, the claimed subject matter would have been obvious in view of the teachings of Daniell (US 20110179530 A1).  Daniell teaches a method of analyzing a native sequence of a nucleic acid encoding a protein of interest (IGF-I) and replacing codons in the nucleic acid sequence with those preferentially used in psbA genes in tobacco chloroplasts, transforming the modified sequence into a pLD chloroplast transformation vector wherein the sequence is operably linked to 5' and 3' regulatory elements suitable for expression in chloroplasts and transforming a target plant with said vector, under conditions whereby said therapeutic protein is expressed, isolating the protein, wherein the plants transformed include edible tobacco. (¶ 0129-0130, 0209, 0217-240).  Daniell further provides evidence that codon-optimized transgenes are 
It would have been prima facie obvious at the time of analyze the nucleic acid sequence of a gene of interest and replacing codons in said sequence with those preferentially used in psbA genes in tobacco chloroplasts, then cloning said sequence into a pLD vector and then transforming a target edible tobacco plant with said vector, under conditions whereby said protein is expressed and isolating the protein.  One having ordinary skill in the art would have been motivated to do so because Daniell teaches all of the elements at least in the context of a hypothetical method of producing therapeutic proteins at high levels in plant plastids, teaching that optimization of the codons for chloroplast expression resulted in high levels of expression.  Daniell further provides evidence that codon-optimized transgenes are expressed at levels several hundred times that of unmodified genes.  (¶ 0065, 0117). The instant disclosure further provides evidence that optimizing codons for gene expression in chloroplasts results in reduced stalling and as such it is reasonable to conclude that the codon optimization of the IGF-I coding sequence caused reduced stalling.  (Specification p. 4).  
Wu, Shuangxiu, et al. provides evidence that optimizing codons for expression in chloroplasts, by replacing native codons with those used in major chloroplast genes, resulted in significant increases in abundance of the protein in chloroplast expression systems.  While the expression increase is not numerically quantified, a review of .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Daniell (US 20110179530 A1) in view of Daniell (US 20150030575 A1) taken with evidence of Wu, Shuangxiu, et al. (Bioresource technology 102.3 (2011): 2610-2616) and the instant disclosure.
Applicant broadly claims a method for increasing translation of a transgene encoding a protein of interest in a chloroplast, said method comprising a) analyzing the 
Daniell teaches a method of analyzing a native sequence of a nucleic acid encoding a protein of interest (IGF-I) and replacing codons in the nucleic acid sequence with those preferentially used in psbA genes in tobacco chloroplasts, transforming the modified sequence into a pLD chloroplast transformation vector wherein the sequence is operably linked to 5' and 3' regulatory elements suitable for expression in chloroplasts and transforming a target plant with said vector, under conditions whereby said therapeutic protein is expressed, isolating the protein, wherein the plants transformed include edible tobacco. (¶ 0129-0130, 0209, 0217-240).  However, Daniell does not teach harvesting and lyophilizing leaves from said plant, said lyophilized leaves comprising the protein of interest.  
Daniell (US 20150030575 A1) teaches a method of lyophilizing leaves comprising a protein of interest produced in transgenic chloroplasts so that the leaves 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Daniell (US 20110179530 A1) such that the method includes harvesting and lyophilizing leaves from the transgenic plant. One having ordinary skill in the art would have been motivated to do this because Daniell (US 20150030575 A1) teaches that proteins produced in in planta chloroplast expression systems, such as that taught by Daniell (US 20110179530 A1), can be stored effectively after lyophilizing leaves of the transgenic plant.  
Daniell (US 20110179530 A1) further provides evidence that codon-optimized transgenes are expressed at levels several hundred times that of unmodified genes.  (¶ 0065, 0117). The instant disclosure further provides evidence that optimizing codons for gene expression in chloroplasts results in reduced stalling and as such it is reasonable to conclude that the codon optimization of the IGF-I coding sequence caused reduced stalling.  (Specification p. 4).  
Wu, Shuangxiu, et al. provides evidence that optimizing codons for expression in chloroplasts, by replacing native codons with those used in major chloroplast genes, resulted in significant increases in abundance of the protein in chloroplast expression systems.  While the expression increase is not numerically quantified, a review of western blot data shows that optimization alone causes proteins levels to increase from undetectable levels to detectable levels during expression assays.  (p. 2611, left col. ¶ 2, p. 2612 right col. ¶ 6 – p. 2613 right col. ¶ 2, Figure 2).  Given the data in Figure 2, it 
As such the claims are obvious in view of the teachings of the prior art.  
Conclusion
No claims are allowed.
Claim 17 appears to be free of the prior art.  The closest prior art is Daniell (US 20110179530 A1).  However, Daniell does not disclose or teach the sequence of SEQ ID NO:25, which is required by the claim, and the sequence is not otherwise taught by the prior art or obvious in view of the teachings of the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHARLES LOGSDON/Examiner, Art Unit 1662